     CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Phyl Grace, Esq., SBN 171771
 3   Dennis Price, Esq., SBN 2 79082
     Mail: PO Box 262490
 4   San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
 5   San Diego, CA 92131
 6   (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
 7   Attorneys for Plaintiff
 8
     JohnR.Campo.,SBN157137
 9   jcampo@bbgslaw.com
     BRANSON BRINKOP GRIFFITH & CAMPO LLP
10   643 Bair Island Road, Suite 400
     Redwood City, CA 94063
11   Telephone: (650)365-7710
12   Facsimile: (650) 365-7981
     Attorney for Defendants
13   Gregory P. Welch; Barry F. Welch and
     Joseph W. Welch III
14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16

17   SAMUEL LOVE,                                    Case No.: 3:18-CV-01020-EMC
18            Plaintiff,
                                                     JOINT STIPULATION FOR
19     v.
                                                     DISMISSAL PURSUANT TO
20   GREGORY P. WELCH, in representative             F.R.C.P. 41 (a)(l)(A)(ii)
     and individual cap~city as trustee;
21   BARRY F. WELCH, in representative and
     individual capacity as trustee;
22   JOSEPH W. WELCH III, in representative
     and individual capacity as trusteeb· ·
     RENATOLEMESDECARVALH ;
23   and Does 1-10,
24            Defendants.
25

26          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
27   parties hereto that this action may be dismissed with prejudice as to all parties; each
28


     Joint Stipulation for Dismissal               -1-            3: 18-CV-01 020-EMC
 1   party to bear his/her/its own attorneys' fees and costs. This stipulation is made as the
 2   matter has been resolved to the satisfaction of all parties.
 3

 4   Dated: December 11, 2018                      CENTER FOR DISABILITY ACCESS
 5
 6                                                 By: Is I Amanda Lockhart Seabock
                                                   Amanda Lockhart Seabock
 7                                                 Attorneys for Plaintiff
 8
 9   Dated: December 11,2018                       BRANSON BRINKOP GRIFFITH & CAMPO LLP

10
                                                   By: Is I John R. Campo
11                                                 John R. Campo
12                                                 Attorney for Defendants
                                                   Gregory P. Welch; Barry F. Welch and Joseph W.
13                                                 Welch III
14

15
                                       SIGNATURE CERTIFICATION
16

17          I hereby certify that the content of this document is acceptable to the above-

18   named signatory and that I have obtained counsel's authorization to affix his electronic

19   signature to this document.

20
     Dated: December 11, 2018                      CENTERFORDISABILITY ACCESS
21
22                                                          DISTRIC
                                                   By: TESIs I Amanda TLockhart
                                                                        C       Seabock
23                                                  TA
                                                   Amanda Lockhart Seabock
                                                                             O
                                                S




                                                                              U




                                                   Attorneys for Plaintiff
                                              ED




                                                                               RT




24
                                                                        D
                                                                 RDERE
                                          UNIT




                                                         S O   O
25                                                 IT IS
                                                                                      R NIA




26
                                                                              n
                                                                dward   M. Che
                                           NO




                                                        Judge E
27
                                                                                      FO
                                           RT




                                                                                  LI




28
                                                   ER
                                              H




                                                                                 A




                    DATED: 12/11/2018                                             C
                                                        N                  OF
     Joint Stipulation for Dismissal                        D
                                                            -2-I S T R I C T 3: 18-CV-01 020-EMC
